                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                       4:19CR3020

     vs.
                                                         ORDER
LINZY M. SWISHER,

                     Defendant.


      A motion to suppress remains pending.


      Accordingly,

       IT IS ORDERED that trial of this case is continued pending resolution of
pretrial motions.

      Dated this 23rd day of July, 2019.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
